     Case 3:19-md-02885-MCR-GRJ Document 1588 Filed 12/31/20 Page 1 of 4
                                                                          Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS
LIABILITY LITIGATION,                   Case No. 3:19-md-2885-MCR-GRJ

                                            Judge M. Casey Rodgers
                                            Magistrate Judge Gary Jones
This Document Relates to All Cases
______________________________/

                                   ORDER

         On November 5, 2020 the Court entered an order in the Baker (7:20-

cv-39-MCR-GRJ) and Hacker (7:20cv-131-MCR-GRJ) cases ordering the

Plaintiffs to supplement their ESI production. The Court directed that

supplementation will be made on a date-certain and not on a monthly or

otherwise regular basis. The Court ordered the parties to meet and confer

to agree on a date certain for supplementation and if the parties were

unable to agree the parties were directed to reach out to the Court for

resolution.

         Consistent with the Court’s directive the parties have met and

conferred and reached agreement as to the date of supplementation for

cases in Bellwether Group A cases. The parties have not, however,




Case No: 3:19-md-2885-MCR-GRJ
     Case 3:19-md-02885-MCR-GRJ Document 1588 Filed 12/31/20 Page 2 of 4
                                                                          Page 2 of 4




reached agreement on the date for supplementation for Bellwether Groups

B, C, or D and have asked the Court to resolve the issue.

         Plaintiffs propose the following dates for supplementation of ESI:

Group B, February 23, 2021; Group C, May 18, 2021; and Group D, June

22, 2021. Defendants propose the Plaintiffs supplement ESI production 90

before the trial dates.

         According to Plaintiffs, their proposal utilized the same number of

days (102) between the close of discovery for Group A and the agreed

upon date for supplementing ESI in Group A cases. Plaintiffs say that this

proposal provides certainty as to the date of supplementation and therefore

each Plaintiff in Bellwether Groups, B, C and D will know that they must

supplement their ESI production 102 days after the close of discovery in

each group.

         Defendants proposal takes a slightly different approach. According to

Defendants, the agreed upon January 19, 2021 supplementation date for

Group A will occur approximately 80 days before the scheduled trial. Thus,

according to Defendants, requiring supplementation 90 days before trial will

be consistent with the time frame in Group A and will avoid a potentially

much wider gap between supplementation and trial depending upon when

cases for Groups B, C and D are scheduled for trial.

Case No: 3:19-md-2885-MCR-GRJ
     Case 3:19-md-02885-MCR-GRJ Document 1588 Filed 12/31/20 Page 3 of 4
                                                                        Page 3 of 4




         Both proposals make sense. Plaintiffs’ proposal provides certainty so

that each Plaintiff will know the deadline for supplementation

notwithstanding when the case is set for trial. Defendants’ proposal

ensures production of supplemental ESI approximately three months

before trial and avoids a potentially large gap of time between

supplementation and trial in the event trials are scheduled more than three

months after Plaintiffs’ proposed date for supplementation.

         Having considered the proposals the Court concludes that

Defendants’ proposal should be followed. The rational behind the Court’s

view of supplementation was to make sure that Defendants had the benefit

of supplementation at some point in time close enough to trial to capture all

supplemental ESI (if any) and at the same time provide a date certain for

supplementation so that Plaintiffs do not have to provide supplementation

on a rolling basis. In the Court’s view providing a date certain was

proportional because it would reduce the cost and time Plaintiffs would

incur if supplementation occurred on a rolling basis. Although trial dates

have been scheduled for Group A cases, conceivably there could be issues

that arise between now and then which could cause the scheduling of trials

for Groups B, C, and D to occur well more than three months after the

dates Plaintiffs have proposed for supplementation. This could make

Case No: 3:19-md-2885-MCR-GRJ
     Case 3:19-md-02885-MCR-GRJ Document 1588 Filed 12/31/20 Page 4 of 4
                                                                               Page 4 of 4




supplementation stale—and depending upon unforeseen events and the

length of time between the close of discovery and trial—create a potential

need for further supplementation. By tying supplementation to ninety days

before trial, this problem will be avoided and Plaintiffs still will only be

required to incur the cost and time in supplementing one time.

         For these reasons, the Court concludes that Plaintiffs must

supplement ESI production 90 days before trial for cases in Bellwether

Groups B, C and D.

         DONE AND ORDERED this 31st day of December 2020.

                                             s/Gary R. Jones
                                            GARY R. JONES
                                            United States Magistrate Judge




Case No: 3:19-md-2885-MCR-GRJ
